Case 2:18-cv-00439-JRG Document 90 Filed 08/22/19 Page 1 of 7 PageID #: 1584




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


                                                  )
HARRIS CORPORATION,                               )
                                                  )
       Plaintiff,                                 )
                                                     No. 2:18-cv-00439-JRG (LEAD CASE)
                                                  )
       v.                                         )
                                                  )
HUAWEI DEVICE USA, INC.
                                                  )
HUAWEI DEVICE CO., LTD.,
                                                  ) Jury Trial Demanded
HUAWEI TECHNOLOGIES USA INC.,
                                                  )
HUAWEI TECHNOLOGIES CO. LTD., AND
                                                  )
HUAWEI DEVICE (SHENZHEN) CO., LTD.,
                                                  )
       Defendants.                                )

                                                  )
HUAWEI DEVICE USA, INC.                           )
HUAWEI DEVICE CO., LTD.,                          )
HUAWEI TECHNOLOGIES USA INC.,                     )
HUAWEI TECHNOLOGIES CO. LTD., AND                   No. 2:19-cv-00222-JRG
                                                  )
HUAWEI DEVICE (SHENZHEN) CO., LTD.,               )
                                                  )
       Plaintiffs,                                )
                                                  ) Jury Trial Demanded
       v.                                         )
                                                  )
HARRIS CORPORATION,
                                                  )
       Defendant.                                 )



    P. R. 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT

       Pursuant to Local Patent Rule 4-3 and this Court’s Docket Control Order (No. 2:18-cv-

439-JRG, D.I. 55; No. 2:19-cv-222-JRG, D.I. 3), Harris Corporation (Plaintiff in 2:18-cv-439-

JRG; Defendant in 2:19-cv-222) (“Harris”) and Huawei Device USA, Inc., Huawei Device Co.

Ltd., Huawei Technologies USA, Inc., Huawei Technologies Co. Ltd., and Huawei Device

(Shenzhen) Co., Ltd., (Defendants in 2:18-cv-439-JRG; Plaintiffs in 2:19-cv-222) (collectively,


                                              1
Case 2:18-cv-00439-JRG Document 90 Filed 08/22/19 Page 2 of 7 PageID #: 1585




“Huawei”) submit this Joint Claim Construction and Prehearing Statement for U.S. Patent Nos.

6,535,227 (“the ’227 patent”), 6,958,986 (“the ’986 patent”), 6,980,537 (“the ’537 patent”),

7,027,426 (“the ’426 patent”), 7,224,678 (“the ’678 patent”), 7,327,690 (“the ’690 patent”),

7,440,572 (“the ’572 patent”), RE44,325 (“the RE’325 patent”), 8,416,892 (“the ’892 patent”),

8,798,575 (“the ’575 patent”), 9,838,851 (“the ’851 patent”), 10,117,226 (“the ’226 patent”),

(collectively, “the Asserted Patents”).

I.      P. R. 4-3(A)(1): TERMS ON WHICH THE PARTIES AGREE

        The parties agree to the identified constructions for the following terms:


        A.      U.S. Patent No. 6,535,227

 Term                              Agreed Construction
 Preambles                         The preambles are limitations.
 (claims 1, 5, 9, 17, 24)
 “determining the security         “determining an indication of network vulnerabilities that
 posture”                          correspond to secrecy, integrity or availability”
 (claims 1, 5, 9, 17, 24)
 “security posture”                “an indication of network vulnerabilities that correspond to
                                   secrecy, integrity or availability”
 (claims 1, 5, 9, 17, 24)
 “vulnerability”                   “any situation that could cause harm or loss of secrecy,
                                   integrity or availability”
 (claims 1, 5, 8, 9, 15, 17, 22,
 24)
 “vulnerability posture”           “an indication of network vulnerabilities that correspond to
                                   secrecy, integrity or availability”
 (claims 5, 9, 17)

 “disparate network                “at least two disparate network vulnerability analysis programs”
 vulnerability analysis
 programs”
 (claims 1, 5, 9, 17)




                                                  2
Case 2:18-cv-00439-JRG Document 90 Filed 08/22/19 Page 3 of 7 PageID #: 1586




       B.     U.S. Patent No. 6,980,537

Term                             Agreed Construction
Preambles                        The preambles are limitations.
(claims 1, 16, 30, 33, 36, 45,
54, 59, 64)

       C.     U.S. Patent No. 7,027,426

Term                             Agreed Construction
“electrically separate           “channels separated electrically by different frequencies, or by
channels”                        time slots or codes (e.g., TDMA or CDMA)”
(claims 1, 8, 18)

       D.     U.S. Patent No. 7,440,572

Term                             Agreed Construction
“encrypting bits”                “bits generated for use in cryptography (such as a
                                 cryptographic key, initialization vector, or nonce)”
(claim 1)

       E.     U.S. Patent No. RE44,325

Term                             Agreed Construction

“capacitive impedance”           “capacitance”
(claims 42, 48, 51, 59)

“resistive impedance”            “resistance”
(claims 42, 49, 52, 60)


       F.     U.S. Patent No. 8,798,575

Term                             Agreed Construction

“the credit information”         “credit information”
(claims 3, 17)

“the collected charging data     “collected charging data information of the UE”
information of the UE”



                                                 3
Case 2:18-cv-00439-JRG Document 90 Filed 08/22/19 Page 4 of 7 PageID #: 1587




(claim 19)


       G.       U.S. Patent No. 9,838,851

Term                            Agreed Construction

“second MBMS data packets       “second MBMS data packets are to be scheduled by the eNB
are to be scheduled by the      with an earlier time of transmission than a service of the
eNB before the eNB              consecutive MBMS data packets” / “second MBMS data
schedules a service of the      packets are to be scheduled by the device with an earlier time
consecutive MBMS data           of transmission than a service of the consecutive MBMS data
packets” / “second MBMS         packets”
data packets are to be
scheduled before the device
schedules a service of the
consecutive MBMS data
packets”
(claims 3, 7)

“the remaining subframes        “the remaining subframes with a later time of transmission
comprise subframes being        than the other subframes in the DSP”
after the other subframes in
the DSP” / “the remaining
subframes comprise
subframes after the other
subframes in the DSP”
(claims 4, 8)




                                               4
Case 2:18-cv-00439-JRG Document 90 Filed 08/22/19 Page 5 of 7 PageID #: 1588




        H.      U.S. Patent No. 10,117,226

 Term                               Agreed Construction

 “for the MCE to determine          “by the MCE to determine the base station is to send
 the base station to send the       multimedia broadcast multicast service data” / “by the MCE to
 multimedia broadcast               determine the base station is to resume sending multimedia
 multicast service data” / “for     broadcast multicast service data” / “to determine the base
 the MCE to determine the           station is to send multimedia broadcast multicast service data”
 base station to resume
 sending the multimedia
 broadcast multicast service
 data” / “to determine the base
 station to send the
 multimedia broadcast
 multicast service data”
 (claims 5, 10, 15)



II.     P. R. 4-3(A)(2): TERMS WITH DISPUTED CONSTRUCTIONS

        Exhibits A and B, attached hereto, identify the disputed claim terms and the parties’

proposed constructions thereof.

        Exhibit A provides Harris’ identification of intrinsic and extrinsic evidence supporting its

proposed constructions, as required by P.R. 4-3(a)(2).

        Exhibit B provides Huawei’s identification of intrinsic and extrinsic evidence supporting

its proposed constructions, as required by P.R. 4-3(a)(2).

        The parties reserve the right to rely on the citations identified by either side, including any

citations identified in briefing.


III.    P. R. 4-3(A)(3): CLAIM CONSTRUCTION HEARING LENGTH

        The parties believe that the length of time necessary for the Claim Construction Hearing is

four (4) hours, with the time split equally between the parties.




                                                   5
Case 2:18-cv-00439-JRG Document 90 Filed 08/22/19 Page 6 of 7 PageID #: 1589




IV.    P. R. 4-3(A)(4): CLAIM CONSTRUCTION HEARING WITNESSES

       The parties will not present live testimony of witnesses at the Claim Construction Hearing.


V.     P. R. 4-3(A)(5): OTHER ISSUES

       The parties do not have any other issues that they expect need to be taken up at a prehearing

conference prior to the Claim Construction Hearing.



       Respectfully submitted,

 Dated: August 22, 2019

/s/ Corey Johanningmeier                        /s/ Alexander E. Middleton
S. Calvin Capshaw                               Melissa R. Smith
State Bar No. 03783900                          GILLAM & SMITH, LLP
Elizabeth L. DeRieux                            TX State Bar No. 24001351
State Bar No. 05770585                          303 S. Washington Ave.
CAPSHAW DERIEUX, LLP                            Marshall, Texas 75670
114 E. Commerce Ave.                            Telephone: (903) 934-8450
Gladewater, TX 75467                            Facsimile: (903) 934-9257
Telephone: 903-845-5770                         melissa@gillamsmithlaw.com
Email: ccapshaw@capshawlaw.com
Email: ederieux@capshawlaw.com                  James R. Batchelder
                                                (CA Bar No. 136347)
Henry C. Bunsow                                 (Eastern District of Texas Member)
Denise De Mory                                  James L. Davis, Jr.
Christina Finn                                  (CA Bar No. 304830)
Robin Curtis                                    (Eastern District of Texas Member)
Corey Johanningmeier                            Andrew T. Radsch
Nicolas Mancuso                                 (CA Bar No. 303665)
BUNSOW DE MORY LLP                              (Eastern District of Texas Member)
701 El Camino Real                              Christopher M. Bonny
Redwood City, CA 94063                          (CA Bar No. 280554)
Telephone: (650) 351-7248                       (Eastern District of Texas Member)
Facsimile: (415) 426-4744                       ROPES & GRAY LLP
hbunsow@bdiplaw.com                             1900 University Avenue, 6th Floor
ddemory@bdiplaw.com                             East Palo Alto, CA 94303-2284
cfinn@bdiplaw.com                               Telephone: (650) 617-4000
rcurtis@bdiplaw.com                             Facsimile: (650) 617-4090
cjohanningmeier@bdiplaw.com                     james.batchelder@ropesgray.com
nmancuso@bdiplaw.com                            james.l.davis@ropesgray.com
                                                andrew.radsch@ropesgray.com


                                                6
Case 2:18-cv-00439-JRG Document 90 Filed 08/22/19 Page 7 of 7 PageID #: 1590




Attorneys for                                  christopher.bonny@ropesgray.com
HARRIS CORPORATION
                                               Kevin J. Post
                                               (NY Bar. No. 4382214)
                                               (Eastern District of Texas Member)
                                               Alexander E. Middleton
                                               (NY Bar. No. 4797114)
                                               (Eastern District of Texas Member)
                                               Jolene L. Wang
                                               (NY Bar No. 5462619)
                                               (Eastern District of Texas Member)
                                               ROPES & GRAY LLP
                                               1211 Avenue of the Americas
                                               New York, NY 10036
                                               (212) 596-9000
                                               (212) 596-9090
                                               kevin.post@ropesgray.com
                                               alexander.middleton@ropesgray.com
                                               jolene.wang@ropesgray.com

                                               Attorneys for
                                               HUAWEI DEVICE USA, INC., HUAWEI
                                               DEVICE CO., LTD., HUAWEI
                                               TECHNOLOGIES USA INC., HUAWEI
                                               TECHNOLOGIES CO. LTD., and
                                               HUAWEI DEVICE (SHENZHEN) CO.,
                                               LTD.



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). Pursuant to Local Rule CV-5(c), all counsel of record were
served a true and correct copy of the foregoing document by electronic mail on this the 22 day of
August, 2019.

                                                           /s/ Teresa Cassidy




                                               7
